 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Helix Environmental Planning, Inc.,                    Case No.: 18-cv-2000-AJB-NLS
12                                         Plaintiff,
                                                            ORDER GRANTING DEFENDANT’S
13   v.                                                     MOTION TO SET ASIDE DEFAULT,
     Helix Environmental and Strategic                      (Doc. No. 9); DENYING PLAINTIFF’S
14
     Solutions,                                             MOTION FOR DEFAULT, (Doc. No.
15                                                          7); and SETTING ASIDE ENTRY OF
                                      Defendant.            DEFAULT, (Doc. No. 6)
16
17         Before the Court is Plaintiff’s motion for default, (Doc. No. 7), and Defendant’s
18   motion to set aside the default, (Doc. No. 9). Because it appears to the Court that both
19   parties engaged in tactics leading to Defendant’s default, the Court GRANTS Defendant’s
20   motion to set aside the default and allow the parties the opportunity to litigate Plaintiff’s
21   claims on the merits. Accordingly, the Court SETS ASIDE the Clerk’s entry of default,
22   (Doc. No. 6), and DENIES Plaintiff’s motion for default, (Doc. No. 7).
23                                    I.       BACKGROUND
24         Plaintiff filed the complaint alleging service mark infringement, service mark and
25   trade name infringement, unfair competition, false designation of origin, cybersquatting,
26   business practices violations, and service mark infringement under California law.
27   (Doc. No. 1.) Plaintiff—a company that provides environmental consulting services—
28   alleges it registered its marks in 1991 and its domain name in 1999. (Id. ¶¶ 7–9.) Plaintiff
                                                        1

                                                                                   18-cv-2000-AJB-NLS
 1   claims Defendants began using a very similar name in its advertising and services in 2016
 2   doing substantially similar consulting services. (Id. ¶¶ 23–27.) Plaintiff argues the use of
 3   “Helix Environmental” interferes with their intellectual property rights. (Id. ¶ 31.)
 4                                 II.    LEGAL STANDARDS
 5         Federal Rule of Civil Procedure 55(c) provides that a court may set aside a default
 6   for “good cause shown.” The “good cause” standard that governs vacating an entry of
 7   default under Rule 55(c) is the same standard that governs vacating a default judgment
 8   under Rule 60(b). See TCI Group Life Ins. Plan v. Knoebber, 244 F.3d 691, 696 (9th
 9   Cir.2001). The good cause analysis considers three factors:
10         (1) whether [defendant] engaged in culpable conduct that led to the default;
           (2) whether [defendant] had a meritorious defense; or (3) whether reopening
11
           the default judgment would prejudice [plaintiff]. See id. As these factors are
12         disjunctive, the district court was free to deny the motion “if any of the three
           factors was true.” American Ass’n of Naturopathic Physicians v. Hayhurst,
13
           227 F.3d 1104, 1108 (9th Cir. 2000).
14
     Defendant bears the burden of showing any of the factors favor setting aside the default.
15
     TCI Group, 244 F.3d at 697.
16
                                         III.   DISCUSSION
17
           In Defendant’s motion, Defendant explains the circumstances leading to the default.
18
     (Doc. No. 9-1 at 2.) After filing the complaint, Plaintiff contacted Defendant’s counsel to
19
     discuss the case. (Id.) Soon thereafter, the parties discussed settlement. A month later, in
20
     mid-October 2018, Plaintiff gave Defendant a settlement proposal and requested a waiver
21
     of service. Plaintiff represented that if Defendant accepted the waiver, the complaint would
22
     be held in abeyance to allow 60 days to discuss settlement. This put the deadline to respond
23
     at December 24, 2018. (Id. at 3.)
24
           Defendant then states that the parties continued to discuss settlement past this date.
25
     While waiting for a settlement counter-offer, Defendant requested another extension, but
26
     opposing counsel never responded. A few weeks later, Plaintiff finally responded but
27
     demanded “immediate capitulation by Defendant on all issues.” (Id.) Defense counsel
28
                                                   2

                                                                                 18-cv-2000-AJB-NLS
 1   attempted to reach out to opposing counsel but claims he was ignored. Plaintiff then filed
 2   the request for default, which was entered, and filed the currently-pending motion for
 3   default judgment. Defendant requests the Court set aside the entry of default.
 4          Of course, Plaintiff paints a different picture. Plaintiff complains that for two years
 5   it requested Defendant quit using its mark, and that for two years Defendant refused.
 6   Plaintiff argues that Defendant did not participate in litigation until the motion for default
 7   judgement was filed. Plaintiff accuses Defendant’s tactics as bad faith efforts to stall the
 8   case and to continue to infringe on Plaintiff’s mark while avoiding the lawsuit.
 9   (Doc. No. 14 at 5.) However, Plaintiff’s arguments assume that Defendant is willfully
10   infringing on Plaintiff’s mark. Plaintiff relies on this assumption to show why Defendant
11   allegedly stalled during negotiations and to argue that they would be prejudiced should the
12   Court set aside default. However, Plaintiff does not have a verdict in hand and cannot use
13   that conclusory argument as evidence.
14          Under the good cause analysis, it appears that both parties engaged in conduct
15   leading to the default. Looking at the whole picture, the Court finds both sides have a hand
16   in creating the circumstances before the Court. Both parties have also placed blame with
17   the other while taking no responsibility for its own contributions. However, the Court
18   declines to place the lionshare of blame on Defendant and find that its own sole conduct
19   contributed to its default. Second, Defendant states it has meritorious defenses, which the
20   Court confirms are stated in its proposed answer. (Doc. No. 9-1 at 8; Doc. No. 9-3 at 8–
21   11.) Third, there would be no prejudice to Plaintiff to set aside the default as the case is
22   still in its infancy.
23          Additionally, Plaintiff requests sanctions if the Court sets aside the default, arguing
24   that Defendant “inexcusably” neglected its obligations. (Doc. No. 14 at 17.) However, the
25   Court DENIES that request because it appears to the Court that, as stated, both parties
26   contributed to this issue.
27          Lastly, Defendant filed objections to Plaintiff’s declarations attached to their
28   opposition motion, which the Court OVERRULES. (Doc. No. 17.) These objections
                                                   3

                                                                                  18-cv-2000-AJB-NLS
 1   surround Plaintiff’s presentation of email correspondence between the parties and
 2   discussion of the legal standards for trademark infringement. First, the Court did not engage
 3   in any discussion about the case’s substantive merits. Second, the Court finds the emails
 4   instructive but did not rest its decision on their content or existence.
 5                     IV.    PLAINTIFF’S SUPPLEMENTAL MOTION
 6         Plaintiff filed a supplemental motion showing that as of the date of the motion’s
 7   filing, June 27, 2019, Defendant’s business was suspended with the California Franchise
 8   Tax Board. (Doc. No. 20 at 2.) Under California law, “corporate powers, rights and
 9   privileges . . . may be suspended” if a corporation fails to pay its franchise taxes. See Cal.
10   Rev. & Tax. Code § 23301. While suspended, a corporation may neither prosecute nor
11   defend an action, and it may not appeal from an adverse judgment. Grell v. Laci Le Beau
12   Corp., 73 Cal. App. 4th 1300, 1306 (Cal. Ct. App. 1999) (citing Reed v. Norman, 48 Cal.
13   2d 338, 343 (Cal. 1957); Boyle v. Lakeview Creamery Co., 9 Cal. 2d 16, 20–21 (Cal.
14   1937)). However, corporate powers in these instances are only temporarily suspended, not
15   dissolved. Id. (citing Graceland v. Peebler, 50 Cal. App. 2d 545, 547 (Cal. Ct. App. 1942)).
16   As such, “[u]pon revival of its corporate powers, . . . the party may proceed with the
17   prosecution or defense of the action.” Diverco Constructors, Inc. v. Wilstein, 4 Cal. App.
18   3d 6, 12 (Cal. Ct. App. 1970).
19         Although Defendant’s business might be currently suspended with the FTB, it could
20   theoretically cure the suspension and continue participating in litigation. “[C]orporate
21   revivor retroactively validates actions in the course of litigation such as . . . making and
22   opposing of motions. . . .” Ctr. for Self-Improvement and Cmty. Dev. v. Lennar Corp., 173
23   Cal. App. 4th 1543, 1553 (Cal. Ct. App. 2009) (citating Diverco, 4 Cal. App. 3d at 12).
24   Thus, the Court determines this finding has no effect on the motions before it.
25                                      V.     CONCLUSION
26         Thus, the Court finds that Defendant has shown good cause for setting aside the
27   default and thus GRANTS its motion. (Doc. No. 9.) The Court DENIES Plaintiff’s motion
28   for default judgement. (Doc. No. 7.) Finally, the Court SETS ASIDE the Clerk’s entry of
                                                    4

                                                                                  18-cv-2000-AJB-NLS
 1   default. (Doc. No. 6.) Defendant has until July 17, 2019, to file its answer, assuming it
 2   cures its corporate status issue.
 3         IT IS SO ORDERED.
 4   Dated: July 3, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5

                                                                              18-cv-2000-AJB-NLS
